Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the remarks submitted 01/20/2021.
Claims 1 and 3 have been amended and are currently pending. Claims 4-6 have been added and are currently pending. Claim 2 has been cancelled by the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "projection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2015230778, presented in IDS dated 07/09/2019) in view of Shimoda (U.S. 20160254515) and Takase et al. (JP 20131055712A, machine translation is referenced to below).

All citations made to Matsumura are made to the translation provided in the IDS dated 07/09/2019. 

claim 1, Matsumura discloses a bus bar module (16 – connecting member) configured to be attached to a battery assembly (11 - power storage elements) having a plurality of single cells which are assembled to each other along a first direction, i.e. the stacking direction of the battery cells from left to right [0002],
wherein the bus bar module (16 – connection member) is configured to be connected to an electrode (13 – electrode posts) of each of the single cells (11 – electricity storage elements [0025]),
a cover (28) that has a first portion and a second portion (Fig. 8 below),
the first portion of the cover has an engagement hole (28B receiving portion) and the second portion of the cover (28) has a projection (28A connection piece) that is located and movable inside the engagement hole (28B),
[AltContent: textbox (Stopper Wall)][AltContent: arrow]wherein the cover is structures so as to be extendable and retractable in the first direction such that the first and second portions of the cover are movable relative to each other in a movable range between the extended positions (Fig. 8) and a retracted position (Fig. 4) ([0047]),
[AltContent: arrow]
Matsumura does not teach the bus bar comprising of a circuit body configured by a flexible board with a wiring pattern, a holder configured to hold the bus bar and being stretchable and shrinkable in the first direction, that the cover of the bus bar should move in accordance with 

Matsumura, Shimoda, and Takase can be used as analogous art as both refer to the use of protecting and enhancing flexibility of a plurality of battery assemblies. Both arts make reference of the use of these assemblies in electric vehicles or the like. 

Shimoda teaches of a holder (31 – holding member) configured to hold the bus bar (21 – bus bar module) and being stretchable and shrinkable in the first direction ([0009]). “Stretchable” and “shrinkable” are given the interpretation in Shimoda as set forth in Matsumura above.  Although the claim recites “in accordance with a stretching and a shrinking of the holder in the first direction” such limitations are directed to a functionality and/or intended use of the holder. Intended use is given limited patentable weight only as it pertains to the resulting structure of the device in a product claim, as is set forth in the instant case. Examiner has ascertained the structural requirements of the holder to accomplish the claimed functionality to include being capable of “stretching” and “shrinking”. Therefore, Shimoda necessarily teaches the intended use/functionality of the holder in instant Claim 1. See MPEP 2114. 
Shimoda further teaches that the holder (31) can be attached to the cells (11 – electric storage element) to accommodate tolerances in which the plurality of cells are arranged without being restricted ([0010]).
 It would be obvious to one having ordinary skill in the art to modify the bus bar module and cover of Matsumura with the holder of Shimoda. Specifically, by connecting the cover of 

Takase discloses a battery wiring module with a cover that allows for movement in the arranging direction of the battery cells ([0009]), and teaches a circuit body with a flexible printed circuit board ([0014]). Takase further teaches that the flexible printed circuit board allows for the conductive path to be movably held in the arranging direction of the battery unit cells ([0014])

    PNG
    media_image3.png
    376
    427
    media_image3.png
    Greyscale
[AltContent: textbox (Rear surface of first portion of cover)][AltContent: arrow]Additionally, Takase discloses in Fig. 7 below a battery wiring module with a cover that allows for movement in the arranging direction of the battery cells ([0009]), and teaches a projection (37A locking claw) protrudes which abuts a rear surface of the first portion of the cover that extends along the engagement hole (39) when the first and second portion of the cover are in the extended position (Fig. 7).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the bus bar module of Matsumura with the addition of the flexible circuit of Takase in order to ensure mobility between cells while maintaining electrical connection and to modify the  projection disclosed by Matsumura to the projection taught by 

With respect to claim 3, modified Matsumura discloses the invention set forth above in claim 2. Matsumura further teaches that each of the first and second portions (Fig. 8 above) is structured so as to prevent an inside and outside of the cover from communicating with each other (20 – cover) even when each of the first and second portions is arranged in the movable range. In view of the instant disclosure, the examiner regards the “communication” between the “inside” and “outside” of the cover to be direct contact between the main bodies of two adjacent cover portions. This is clearly shown in Fig. 4 of Matsumura, where the cover is in the locked state, hence the cover portions are not in a movable range, versus Fig. 8, when the cover is not in the locked state and there is movement between the cover potions. Both figures show no communication between the inside and outside of the cover (20).

With respects to claim 4 and 5, modified Matsumura discloses in Fig. 8 (above) the first portion of the cover (28) has a stopper wall that is spaced away from the engagement hole (28B), and the second portion of the cover (28) has a projection (28A), and that the projection (28A) abuts the stopper wall when the first and second portions of the cover are in the retracted position (Fig. 4), and that the projection (28A) is spaced away from the stopper wall when the first and second portions of the cover (28) are in the extended position (Fig. 8), and the projection(28A) is located in the hole (28B) and spaced away from the surface of the first portion of the cover when the first and second portions are in the retracted position (Fig. 4). Matsumura does not disclose that the second portion of the cover has a tongue-shaped piece with an upper surface, wherein the 
Takase discloses a battery wiring module with a cover that allows for movement in the arranging direction of the battery cells ([0009]), and teaches a tongue-shaped piece (37 locking piece) with an upper surface, wherein a projection (37A locking claw) protrudes from the upper surface of the locking piece (37) (Fig. 7). Takase further teaches that this allows for a shift of movement within the battery to be absorbed by the cover ([0032]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the projection piece disclosed by modified Matsumura with the tongue-shaped piece and projection piece of Takase in order to ensure that movement was allowed within the cover inside specified tolerances.  


With respect to claim 6, modified Matsumura discloses the invention set forth in claim 1, specifically Shimoda teaches a bus bar module (21) comprising of a circuit body (190 – detection circuit substrate). Shimoda further teaches in Fig. 23 that the circuit body (190) further includes at least one resilient arcuate portion (156 tolerance accommodating section). Shimoda further teaches that the resilient arcuate portions ensures accommodation in the stacking direction of the battery cells ([0131]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a resilient arcuate portion as taught by Shimoda to the bus bar . 

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments are premised on: 
the receiving portion of Matsumura (28B) does not have a portion that abuts the connection piece (28A) and
modified Shimoda does not teach of a flexible circuit board, as referenced figure (190)

In response to argument (I), examiner notes that with the amendments made by applicant to independent claim 1, the non-final rejection of claim 1 has been overcome by including that the projection piece must abut a rear surface of the first portion of the cover when in the extended position. However, examiner references Takase and their inclusion of the claimed projection in the above rejection, which renders the amended independent claim 1 rejected.
In response to argument (II), examiner reiterates that while Shimoda does not include the flexible circuit board in the drawings, it is noted that it is formed on the surface of circuit body (190) by using print wiring technology ([0145]). However, in light of applicant’s arguments, the final rejection incorporates Takase’s use of a flexible circuit board to offer final evidence that the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727